PER CURIAM.
Jonelle Collington seeks review of the Florida Unemployment Appeals Commission (U.A.C.) dismissal of her appeal from the referee’s determination that she was discharged from her place of employment for misconduct and therefore not entitled to benefits. On November 19, 2001, the Notice of Determination was mailed to Collington notifying her of her disqualification for benefits. Collington did not appeal that determination with the U.A.C. until July 17, 2002.
We affirm the U.A.C. dismissal based on the untimeliness of Collington’s appeal. Fla. Stat. § 443.151(4)(b)(2001); see Espinosa v. Cableoptics, Inc., 807 So.2d 195 (Fla. 3d DCA 2002).
AFFIRMED.
GUNTHER, STONE and HAZOURI, JJ., concur.